Citation Nr: 1008286	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-23 717	)	DATE
	)
	)


THE ISSUE

Whether a January 29, 2008, decision of the Board of 
Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The moving party in this case served on active duty from June 
1965 to February 1969.

In a January 29, 2008, decision, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
sleep apnea, denied entitlement to a compensable rating for 
bilateral hearing loss, and granted entitlement to a 50 
percent disability rating, but no higher, for PTSD, effective 
February 19, 2004.  The moving party has moved the Board to 
revise this decision on the basis that the decision was 
clearly and unmistakably erroneous.  

In October 2009, the moving party submitted correspondence 
indicating that he has been seeking treatment at a new VA 
facility with a new VA physician with regard to his PTSD.  He 
also stated that he has been unemployed since January 2009.  
Should the moving party desire to file an increased rating 
claim, to include a claim for a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities, he should contact the Nashville, Tennessee 
Regional Office (RO).  


FINDING OF FACT

The moving party has failed to adequately set forth the 
alleged clear and unmistakable error, or errors, of fact or 
law in the January 2008 Board decision pertaining to the 
denial of service connection for sleep apnea, the denial of 
entitlement to a compensable rating for bilateral hearing 
loss, and the grant of entitlement to a 50 percent disability 
rating, but no higher, for PTSD, the legal or factual bases 
for such allegations, and why the results would have been 
manifestly different but for the alleged errors.  


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the January 2008 Board decision with regard to the 
issues of entitlement to service connection for sleep apnea, 
entitlement to a compensable rating for bilateral hearing 
loss, and entitlement to a higher disability rating for PTSD, 
fail to meet the threshold pleading requirements for revision 
of the Board decision on grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1404(b) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, no further action is necessary for 
compliance with the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  All 
final Board decisions are subject to revision except (1) 
decisions on issues which have been appealed to and decided 
by a court of competent jurisdiction; and (2) decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401.  Only final decisions of the Board are subject to 
appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes 
the name of the moving party, the applicable VA file number, 
the date of the Board decision to which the motion relates, 
and the issue or issues to which the motion pertains.  38 
C.F.R. § 20.1404(a).  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth under 38 C.F.R. § 20.1404(b).  Such 
requirements include that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in January 2008 
with respect to service connection for sleep apnea, the 
rating criteria for bilateral hearing loss, and the rating 
criteria for PTSD were essentially unchanged from those in 
effect at present.  

Initially, the Board notes that the moving party does not 
make any specific allegations of fact or law with regard to 
the Board's denial of entitlement to service connection for 
sleep apnea and denial of entitlement to a compensable rating 
for bilateral hearing loss.  Thus, any claim of CUE with 
regard to such issues is dismissed without prejudice.  See 38 
C.F.R. § 20.1404(b).

With regard to the award of a 50 percent rating for PTSD, and 
the Board's finding that a disability rating in excess of 50 
percent was not warranted, the moving party's contentions 
essentially amount to a disagreement as to how the facts were 
weighed and evaluated by the Board, and cannot arise to a 
valid claim of CUE.  In assigning a 50 percent disability 
rating to PTSD, but no higher, the Board essentially relied 
on an April 2004 VA examination report, private marital 
therapy records, VA outpatient treatment records, and lay 
statements from the moving party and his spouse.  The moving 
party essentially disagrees with the objective findings 
documented in an April 2004 VA examination and VA treatment 
records, and offers lay statements in support of his claim 
for a higher rating, to include statements regarding his 
unemployability.  In reviewing the Board decision, there is 
no indication that the Board overlooked the evidence then of 
record.  The Board discussed the subjective statements and 
objective findings documented in the VA and private medical 
records, and the lay statements of the moving party and his 
spouse.  Thus, at most there is a reasonable disagreement 
with the manner in which the Board weighed and evaluated the 
evidence; however, a claim of CUE on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence never rises to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44.  

While the moving party may disagree with the findings of VA 
examiners and the Board's reliance on such examination and 
treatment reports, the Board is unable to decipher any errors 
that the moving party is claiming in the January 2008 Board 
decision pertaining to the disability rating assigned to 
PTSD.  The Board notes that the moving party must plead with 
specificity any errors in which he contends were made in the 
Board decision.  

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the RO decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(b).

A submission challenging the findings of a VA examiner and 
containing additional lay statements in support of the claim 
does not form the basis for a clear and unmistakable claim.  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b).  Thus, 
additional statements in support of his claim for a higher 
rating are not relevant with regard to the specific matter 
under consideration, clear and unmistakable error in the 
January 2008 Board decision.  The Board reiterates that the 
moving party must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and an explanation of why the result would 
have been manifestly different but for the alleged error.  

There have been no allegations of error in the denial of 
service connection for sleep apnea or the evaluation of the 
hearing loss, and the moving party has failed to clearly and 
specifically set forth alleged errors of fact or law in award 
of a 50 percent disability rating, but no higher, for PTSD.  
With regard to this issue, the moving party has failed to set 
forth the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for 
the alleged error.  The Board must emphasize that, in a CUE 
motion, it is incumbent upon the moving party to set forth 
clearly and specifically the alleged CUE, and non-specific 
allegations of a failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  See 38 C.F.R. § 20.1403.  Accordingly, in view 
of the fact that the moving party has failed to comply with 
38 C.F.R. § 20.1404(b), the Board has no alternative but to 
dismiss his motion for CUE without prejudice.


ORDER

The motion for clear and unmistakable error in the January 
2008 Board decision, with regard to the denial of service 
connection for sleep apnea, the denial of entitlement to a 
compensable rating for bilateral hearing loss, and the grant 
of entitlement to a 50 percent disability rating, but no 
higher, for PTSD, is dismissed without prejudice to refiling.


                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



